31 N.Y.2d 918 (1972)
The People of the State of New York, Respondent,
v.
Lowell R. Miles, Appellant.
Court of Appeals of the State of New York.
Submitted December 6, 1972.
Decided December 29, 1972.
Donald L. Austin, Public Defender (Francis P. Finnegan of counsel), for appellant.
Richard D. Enders, District Attorney (Daniel C. Wilson of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, BERGAN and GIBSON. Judges SCILEPPI and JASEN dissent and vote to affirm. Taking no part: Judge BREITEL.
Order reversed and the indictment dismissed in the following memorandum: The acts established, that defendant by threat of shooting compelled a father and son to drive him from Utica to Syracuse, do not bring the case within the terms of former Penal Law (§ 1250) to establish beyond a reasonable doubt that he kidnapped the complainants with an intent they be "confined or imprisoned" or "kept or detained". The compulsion to provide transportation had no such relationship to detention as to make out a true kidnapping under the former statute (cf. People v. Levy, 15 N Y 2d 159; People v. Lombardi, 20 N Y 2d 266). The new Penal Law more precisely defines and limits the scope of kidnapping and related crimes (art. 135).